EXHIBIT 10.86

 

As of September 9, 2004

 

NewCorp Resources Electric Cooperative, Inc.

500 West Wall, Suite 400

Midland, Texas 79701

Attn:  Lee D. Atkins

Telecopy No. (432)684-0333

 

Re:                             Promissory Note dated September 10, 2003 in the
aggregate principal amount of $14,168,715.04 executed by NewCorp Resources
Electric Cooperative, Inc. (“Borrower”) in favor of Beal Savings Bank (as
assignee of Beal Bank, S.S.B.) (the “Lender”) (such promissory note, the
‘Note’).  All capitalized terms used herein, unless otherwise defined herein,
shall have the same meaning as in the Note.

 

Ladies and Gentlemen:

 

Borrower has requested that the Lender agree to amend clause (h) of Section 1 of
the Note to read in its entirety as follows:

 

(h)                                 “Final Maturity Date” shall mean September
30, 2004.

 

The Lender agrees to the foregoing requested amendment on the terms and
conditions set forth in this letter (the “Amendment Letter”).

 

In order to induce the Lender to agree to this Amendment Letter, Borrower agrees
that:

 

(a)                                  Except as expressly set forth herein, this
Amendment Letter shall not be deemed to be an amendment or waiver of the terms
and provisions of any of the Loan Documents nor a waiver of any Event of
Default;

 

(b)                                 Except as expressly modified by this
Amendment Letter, the terms and provisions of the Note and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect;

 

(c)                                  The Note and the other Loan Documents
continue to be legal, valid, binding and enforceable in accordance with their
respective terms; and

 

(d)                                 Each reference in any Loan Document to the
Note is hereby amended to mean    the Note as amended by this Amendment Letter.

 

Borrower also represents and warrants to the Lender that the following
statements are true, correct and complete; (a) no Event of Default has occurred
and is continuing and (b) the representations and warranties set forth in the
Loan Documents are true and correct on and as of the date hereof with the same
effect as though made on and as of such date except with respect to any
representations and warranties limited by their terms to a specific date.

 

THIS AMENDMENT LETTER EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT-MATTER HEREOF AND SUPERCEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THIS

 

--------------------------------------------------------------------------------


 

AMDENDMENT LETTER, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  This Amendment Letter shall be governed by and construed in accordance
with the laws of the State of Texas and the applicable laws of the United States
of America.  This Amendment Letter may be executed in one or more counterparts
and on telecopy counterparts each of which shall be deemed an original but all
of which together shall constitute one and the same agreement.

 

 

Very truly yours,

 

 

 

BEAL SAVINGS BANK (as assignee of Beal Bank,

 

(S.S.B.)

 

 

 

By:

 /s/ Clark E. Emurght for

 

 

 

Molly Curl

 

 

 

Chief Financial Officer

 

 

 

 

 

Accepted and agreed to
As of September 9th, 2004

 

 

 

BORROWER:

 

 

 

NEWCORP RESOURCES ELECTRIC

 

COOPERATIVE INC.

 

 

 

 

 

By:

/s/ Lee D. Atkins

 

 

 

 

Lee D. Atkins

 

 

 

 

Secretary and Treasurer

 

 

 

2

--------------------------------------------------------------------------------